ON PETITION EOR REHEARING.
Potter, Chief Justice.
Plaintiffs in error apply for a rehearing, and again contend that the presentation and allowance of claims against the estate of the decedent, was a condition precedent to *257the right of the administratrix to defend her possession of the mortgaged property. The arguments now made are substantially the same as those originally presented. A careful re-examination of the question has convinced us that the conclusion reached upon the original hearing should be adhered to. As the matter was fully discussed in the former opinion, we do not deem it necessary to again elaborate our views.
A new point is now urged. For the first time in this court it is insisted that the judgment which was for $872.41 should not have exceeded $800, or at the most $840. This point was not raised at the original hearing, and was not mentioned in brief of counsel. Under Buie 14 it was the duty of counsel to include in their brief a statement of all the points relied on. We might well refuse now to consider this point, raised for the first time on' petition for rehearing.
In this respect counsel’s entire argument is that the value of the property was stipulated to be $800, on September 27, 1897; and if interest is allowed, it should run only from that date. The facts are that the property was delivered to the plaintiff in error bank on March 26, 1897. The agreed statement does not say that the value ' was $800 on September 27, 1897. It does say “that the foregoing property described herein is of the value of eight hundred dollars. ” The agreed statement or stipulation as to facts was. filed as of the date last above mentioned. It is thus to be observed that the argument is extremely technical. Counsel also say that the judgment ought to have been confined to $800, for the reason that the damages were stipulated at that sum. We do not think that is the effect of the stipulation. The only statement in the stipulation respecting damages is that which is quoted above concerning the value of the property. No reason is assigned or authority cited to show that interest or damages for detention is not properly recoverable by a defendant in replevin when the property has been taken *258under the suit and delivered to the plaintiff, nor is any such contention made by counsel.

Rehearing denied.

CoRN, J., and Knight, J.. concur.